DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Notice of Amendment
	In response to the amendment filed on 5/10/2021, amended claims 1 and cancelled claim 15 are acknowledged. Claims 1-14 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “an inertial measurement unit configured tomeasure a tilt angle of the first probe and the second probe” in lines 10-11, which it appears .
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the component of the displacement" in  line 12, “the target direction” in lines 12-13, and “the component of the force” in line 13. There is insufficient antecedent basis for these limitations in the claim. Further, the limitation “a processing unit can calculate the component of the displacement in the target direction and the component of the force applied to the target direction” renders the claim indefinite because it has been held that the recitation that an element "can" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Further, it is unclear how this limitation has any bearing on the remainder of the claim, since the claimed “target direction” has no context or explanation provided by any of the other 
Claims 2-14 are rejected based on their dependence from claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsdottir et al. (US Patent No. 9,649,072 B2) (cited by Applicant), further in view of Gala (US Patent No. 4,762,134) (previously cited) and Graf (US Patent No. 5,291,901) (previously cited).

Regarding claim 1 as best understood, Ragnarsdottir et al. teaches a portable quantification apparatus for assessing joint accessory movement that measures a displacement caused by the difference of forces applied to two adjacent bones of a joint, comprising:

a movement unit (5) having a second probe and a second force sensor (23), wherein only the reference unit and the movement unit are removably contacted with the joint of the subject (see Figures 12 and 13 and col. 8, lines 20-26; here it is noted Ragnarsdottir et al. describes support feet (2, 3) that rest on each side of the spine when the device is in use (see col. 5, lines 11-15) and therefore are not removably contacted with the joint itself such that the only elements that removably contact the spine are reference unit 7 and movement unit 5); 
a sliding unit (9, 13, 14) is disposed between the reference unit and the movement unit and slides alongside with the reference unit (see Figures 1 and 2 and col. 4, lines 1-20 and lines 54-60 and col. 6, lines 50-65); and 
a displacement sensor (see Figures 12 and 13 and col. 2, lines 46-56, col. 4, lines 20-27 and lines 35-44, col 6, lines 65-67, and col. 8, lines 27-31; 
a processing unit (see col. 3, lines 42-50 and col. 6, lines 5-26) can calculate the component of the displacement in the target direction and the component of the force applied to the target direction (see col. 4, lines 49-53, col. 6, lines 27-41, and col. 8, lines 20-40);
wherein the first probe is against one of the adjacent bones while the second probe is against the other bone (see col. 4, lines 8-11); the second force sensor senses a second force applied to the movement unit (see col. 3, lines 42-50 and col. 8, lines 20-26), and the displacement sensor measures a relative movement of the movement unit 
It is noted Ragnarsdottir et al. teaches adjusting the angle of the apparatus so the movement unit and force sensor is orthogonal to the spinal axis (see col. 4, lines 45-53, col. 5, lines 11-23, col. 6, lines 27-41, and col. 8, lines 14-17) but does not specifically teach a first force sensor on the reference unit for sensing a first force applied to the reference unit, or an inertial measurement unit configured to measure a tilt angle of the first probe and the second probe, wherein the processing unit is configured to calibrate the first force, the second force and the relative movement based on the tilt angle.
However, Gala teaches a first force sensor (30, 32) on the reference unit (22, 24) for sensing a first force applied to the reference unit, a second force sensor (30, 32) on the movement unit (30, 32) and an inertial measurement unit configured to detect a tilt angle of the first probe and the second probe (see Figure 2 and col. 2, lines 11-16 and col. 3, line 65-col. 4, line 5). Graf teaches an inertial measurement unit (35, 39) configured to measure a tilt angle of the first probe and the second probe, and a processing unit (40) is configured to calibrate the first force, the second force and the relative movement based on the tilt angle (see col. 4, line 41-col. 5, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ragnarsdottir et al. to include a first force sensor on the reference unit for sensing a first force applied to the reference unit, or an inertial measurement unit configured to measure a tilt angle of the first probe and the second probe, wherein the processing unit is configured to calibrate 
Regarding claim 2, Ragnarsdottir et al. teaches the sliding unit comprises a first sliding element engaging with the reference unit and a second sliding element engaging with the movement unit in which the first force sensor is disposed between the first sliding element and the first probe and the second force sensor is disposed between the second sliding element and the second probe (see Figures 1 and 2 and col. 4, lines 1-20 and lines 54-60 and col. 6, lines 50-65). 
Regarding claim 3, Ragnarsdottir et al. teaches the second sliding element slidably engages with the first sliding element and the movement unit moves in parallel alongside with the reference unit (see Figures 1 and 2 and col. 4, lines 1-20 and lines 54-60 and col. 6, lines 50-65).
Regarding claim 4, Ragnarsdottir et al. teaches the first sliding element is a slide rail while the second sliding element is a slider (see Figures 1 and 2 and col. 4, lines 1-20 and lines 54-60 and col. 6, lines 50-65).
Regarding claim 5, Ragnarsdottir et al. teaches the second sliding element further comprises a slide rail; the movement unit is slidably placed on the slide rail and moves toward and away from the reference unit (see Figures 1 and 2 and col. 4, lines 1-20 and lines 54-60 and col. 6, lines 50-65).

Regarding claim 7, Ragnarsdottir et al. teaches the force sensor is a load cell (see col. 3, lines 42-50 and col. 8, lines 20-26). Gala further teaches the first force sensor and the second force sensor are load cells (see col. 2, lines 11-16 and col. 3, line 65-col. 4, line 5). Graf further teaches the first force sensor and the second force sensor are load cells (34) (see col. 4, lines 41-45).
Regarding claim 8, Gala teaches force sensors comprising a switch (60, 62, 64, 66) and a load cell (30, 32) (see Figure 5 and col. 4, lines 50-63). Further, it is noted that switch force sensors and load cell force sensors are both common and well-known 
Regarding claim 9, Gala teaches the movement unit further comprises a vibrating motor (18, 20) whose power is adjustable; the vibrating motor applies force repeatedly to the movement unit for joint therapies (see col. 3, lines 46-53 and col. 5, lines 3-20 and lines 37-50).
Regarding claim 11, Ragnarsdottir et al. teaches the processing unit includes an embedded system chip and a communication chip (see col. 3, lines 42-50 and col. 6, lines 5-26).  
 
Claims 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsdottir et al., Gala, and Graf, further in view of Gurses (US Publication No. 2006/0052729 A1) (cited by Applicant).

Regarding claim 10, the combination of Ragnarsdottir et al., Gala, and Graf teaches the processing unit combines the first force, second force and the relative movement to obtain a movement diagram (see Ragnarsdottir et al.: col. 2,lines 57-65 and Gala: col. 2, lines 11-16). It is noted none of Ragnarsdottir et al., Gala, or Graf specifically teach a pain index recording module that records pain index whenever a patient starts feeling painful or cannot endure the pain. However, Gurses teaches a pain  to include a pain index recording module that records pain index whenever a patient starts feeling painful or cannot endure the pain, as disclosed in Gurses, so as to identify the pressure value at which the patient first feels pain (see Gurses: [0035]).
Regarding claim 13, the combination of Ragnarsdottir et al., Gala, Graf, and Gurses teaches a method for quantifying joint accessory movement that measures a displacement caused by the difference of forces applied to two adjacent bones of a joint, comprising: 
(A) providing an apparatus of claim 1 (see rejection above); 
(B) loading the first probe of reference unit to a subject's reference bone side of joint, and loading the second probe of movement unit to a subject's movement bone side of joint (see Ragnarsdottir et al.: col. 2, lines 34-56 and col. 6, lines 27-41); 
(C) pressing the movement unit to obtain the relative movement, the first force and the second force (see Ragnarsdottir et al.: col. 2, lines 34-56 and col. 6, lines 27-41); 
(D) recording a pain index of subject (see Gurses: [0035] and [0054]); 
(E) correcting the first force, second force and relative movement based on the tilt angle (see Graf: col. 4, line 41-col. 5, line 16); 

(G) giving treatment recommendations based on the movement diagram (see Gala: col. 2, lines 35-51, col. 3, lines 30-37, and col. 5, lines 37-50).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ragnarsdottir et al. to include the features of the apparatus of claim 1 and giving treatment recommendations based on the movement diagram, as disclosed in Gala and Graf, so as to detect the amount of force applied to each probe and indirectly the amount of movement of the joint of the patient and vertebrae that each probe contacts (see Gala: col. 2, lines 11-16) and to measure the angles of torsion and flexion-extension of the vertebrae as a function of the force exerted thereon via the first and second probes (see Graf: col. 4, lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ragnarsdottir et al. to include recording the pain index of subject, as disclosed in Gurses, so as to identify the pressure value at which the patient first feels pain (see Gurses: [0035]).
Regarding claims 14 and 15, Gurses teaches determining whether a joint activity of subject is limited due to pain or determining a restricted state of the subject’s joints (see [0035] and [0053]-[0054]). Gala teaches the time, frequency, amplitude and pattern of application of the probes can be selectively adjusted by the physician depending upon the patient’s condition (i.e. whether the subject’s joint activity is limited due to pain or a .

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsdottir et al., Gala, and Graf, further in view of Zhang et al. (US Publication No. 2010/0106059 A1) (previously cited).

Regarding claim 12, it is noted none of Ragnarsdottir et al., Gala, or Graf specifically teach the apparatus further comprising a gyroscope device. However, Zhang et al. teaches a portable quantification apparatus for assessing joint accessory movement that comprises a gyroscope device (see [0009] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ragnarsdottir et al., Gala, and Graf to include a gyroscope device, as disclosed in Zhang et al., so as to offer immunity to shock and vibration as compared to other inertial measurement devices such as accelerometers or inclinometers (see Zhang et al.: [0025]).

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
As an initial matter, Applicant’s arguments appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Applicant’s amendments recite the processing unit “can calculate the component of the displacement in the target direction and the component of the force applied to the target direction”, but this limitation does not make sense within the context of the rest of the claim language. Specifically, the components and the target direction are not previously defined by the claim language, and none of the other claim limitations refers to these components or the target direction in a way that meaningfully limits the claim. As best understood, it appears Applicant is arguing that the claimed inertial measurement unit measures a difference between the actual direction of force application and an ideal (vertical?) target direction, then the processing unit calculates a displacement component in the target direction based on a gap distance between the probes, a distance in the level surface, a displacement reading from the displacement sensor, and the tilt angle measured by the inertial measurement unit and a force component in the target direction based on the tilt angle and the total force applied. However, this level of detail is not at all reflected by the claim language of independent claim 1. 
Applicant further argues that the prior art of record does not describe the new limitation “only the reference unit and the movement unit are removably contacted with the joint of the subject”. However, Ragnarsdottir et al. describes support feet (2, 3) that rest on each side of the spine when the device is in use (see col. 5, lines 11-15) and therefore are not removably contacted with the joint itself such that the only elements .
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., traditional devices do not have a stabilization device, or calculation of an offset angle and compensation of the offset angle by a motor, or a gyroscopic device that is specifically configured as a stabilization device that prevents the apparatus from swaying and keeps it stable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that the vibrating motor in claim 9 is used for joint therapies, the Examiner notes the rejection relies on Gala to teach this limitation. Gala specifically describes electro-mechanical solenoids (i.e. motors) that are selectively and adjustably activated depending on the desired therapy for the patient (see col. 4, lines 50-53 and col. 5, lines 7-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791